Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/21/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the request represents a first step to stablish a communication channel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Liu’s IUT response is not disclosed to be received “over said communication channel at said client device [i.e. Liu UE1] from said controller system after said communication channel has been established.” To this matter the examiner respectfully disagrees. It appears that the applicant is arguing for the sake of arguing all the clearly taught limitations. Liu clearly discloses that the IUT response is received over the same communication channel after is established (figure 4-6, paragraph 54-57), meeting the claim language. 
Applicant appears to be arguing that the control information has to be the same as the new control information. To this matter the examiner respectfully disagrees.  If the applicant would like the control information to be the same then it should be sated that way by calling the same or specifically defining what is meant by control information and new control information. Every limitation should be disclose in the specification in order to avoid 112 issues.
The newly added limitation that a WebSocket connection is required is rejected over the newly found reference Yang et al. All the other limitations are rejected by Liu as cited in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over the Liu, WO 2012/0688430 in view of Yang et al., US 2018/0176618.
	Regarding claims 1, 10 and 11, Liu discloses a method of enabling a media orchestration, said media orchestration orchestrating multiple devices to process at least one media stream (paragraph 47), said method comprising: 
	receiving communication channel setup information relating to a certain media orchestration at a client device (540 figure 5, paragraph 54-57);  
	transmitting from the client device a request to a controller system based on said communication channel setup information, said request to establish a communication channel between said client device and said controller system in relation to said certain media orchestration (542 figures 5 and 6, paragraph 54-57);   
	receiving media orchestration control information for the client device, relating to an orchestration session determined based on said request, over said communication channel at said client device from said controller system after said communication channel has been established, wherein said orchestration session is associated with one or more further client devices participating in the same media orchestration; (figure 5-6, paragraph 46-47 and 54-57) and
	receiving new media orchestration control information for the client device over said communication channel at said client device from said controller system upon a determination that at least one of said one or more further client devices has stopped participating in the same media orchestration (paragraph 60). 
	Liu is silent about a WebSocket connection between the device and the controller. 
In an analogous art, Yang discloses a WebSocket connection between the device and the controller (paragraph 635).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Liu’s method with the teachings of Yang. The motivation would have been to have 

	Regarding claim 2, Liu discloses a method as claimed in claim 1, wherein said communication channel setup information comprises an address of said controller system, one or more protocol identifiers identifying one or more protocols that may be used to access said controller system and/or an orchestration session identifier (Liu paragraph 46). 
 
	Regarding claim 3, Liu discloses a method as claimed in claim 1, further comprising the step of including an identifier in said request before transmitting said request, said identifier 
enabling said controller system to determine said orchestration session (Liu figures 5-6, paragraph 46-47, 54-56). 
 
	Regarding claim 4, Liu discloses a method as claimed in claim 3, wherein said identifier comprises an orchestration session identifier and/or a location identifier (Liu figures 5-6, paragraph 46-47, 54-56). 
 
	Regarding claims 5 and 12, Liu discloses a method of enabling a media orchestration (paragraph 47), said media orchestration orchestrating multiple devices to process at least one media stream, said method comprising:
	receiving a request from a client device at a controller system, said request to establish a communication channel between said client device and said controller system in relation to a certain media orchestration (figure 5, paragraph 54 and 56);  
	determining an orchestration session based on said request, said orchestration session associated with one or more further client devices participating in the same media orchestration (figure 5, paragraph 46-47 and 54-57);  and 

	determining that at least one of said one or more further client devices has stopped participating in the same media orchestration (paragraph 49-50 and 60);
	determining new media orchestration control information for the client device in response to determining that said at least one of said one or more further client devices has stopped participating in the same media orchestration (paragraph 49-50 and 60); and
	transmitting said new media orchestration control information over said communication channel to said client device (paragraph 49-50 and 60).
	Liu is silent about a WebSocket connection between the device and the controller. 
In an analogous art, Yang discloses a WebSocket connection between the device and the controller (paragraph 635).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Liu’s method with the teachings of Yang. The motivation would have been to have a dedicated connection for the benefit of having a quick response when delivering the desired media.

	Regarding claim 8, Liu discloses a method as claimed in claim 5 further comprising determining an identifier in relation to said request and wherein determining an orchestration session comprises determining said orchestration session based on said identifier (Liu figures 5-6, paragraph 46-47, 54-56). 
 
	Regarding claim 9, Liu discloses a method as claimed in claim 8, wherein said identifier comprises an orchestration session identifier and/or a location identifier (Liu figures 5-6, paragraph 46-47, 54-56). 

	Regarding claim 13, Liu discloses a controller system as claimed in claim 12, wherein said controller system comprises a single device (Liu figure 1, paragraph 46). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM


						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421